Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Examiner called Applicant on Feb 02, 2021 and proposed amending independent claims 21, 28 & 35 incorporating limitations of claim 23. He further added that the proposed amendment if accepted by the Applicant will place the case in allowable condition. The Applicant agreed to consider the proposition and get back to the Examiner asap. Subsequently, the Applicant emailed the Examiner the proposed amendments as suggested by the Examiner. The case has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Matthew Allen (Reg. No.65,289) on 02/09/2021. 
AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
LISTING OF CLAIMS
1-20.	(Canceled)

analyzing, by a device, a set of project requirements, included in a request for a contract associated with a project, to obtain a set of project requirement identifiers; 
obtaining, by the device, one or more conditions that are associated with the set of project requirements by using the set of project requirement identifiers to search a data structure,
wherein the data structure associates the one or more conditions and the 
set of project requirement identifiers;
obtaining, by the device, historical data associated with other contracts; 
training, by the device, a machine learning model, using the historical data, to:
          receive, as input, a project requirement, and provide, as output, a value associated with a particular condition;
generating, by the device and using the trained machine learning model, the contract using the one or more conditions,
          wherein the contract includes the one or more conditions;
creating, by the device, one or more blocks in a blockchain using the one or more conditions and a blockchain identifier of an organization associated with the project;
verifying, by the device, whether a phase of the project is complete by providing input to the contract to cause the contract to output a value indicating whether the phase of the project is complete; and
performing, by the device, one or more actions based on verifying whether the phase of the project is complete.


a first condition, of the one or more conditions, identifies a first entity responsible for the first condition, and
a second condition, of the one or more conditions, identifies a second entity responsible for the second condition; and
wherein the method further comprises:
providing the first entity and the second entity with access to the blockchain 
based on the first condition and the second condition.

23.	(Canceled Herein) 

24.	(Previously Presented)  The method of claim 21, further comprising: 
analyzing historical contract data to identify another set of conditions associated with one or more historical contracts;
determining that a recommended condition, included in the other set of conditions, corresponds to at least one requirement of the set of project requirements; and
including, in the one or more conditions, the recommended condition.

25.	(Previously Presented)  The method of claim 21, further comprising: 
storing, in another data structure, data associating the blockchain identifier with a project identifier that identifies the project.

26.	(Previously Presented)  The method of claim 21, further comprising: 
receiving multimedia data associated with completion of the phase of the project; and
providing the multimedia data as input to the contract to cause the contract to output the value indicating whether the phase of the project is complete.

27.	(Previously Presented)  The method of claim 21, wherein performing the one or more actions comprises: 
automatically performing a transaction with another device based on verifying that the phase of the project is complete. 

28.	(Currently Amended)  A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
analyze a set of project requirements, included in a request for a contract 
associated with a project, to obtain a set of project requirement identifiers;
obtain one or more conditions that are associated with the set of project 
requirements by using the set of project requirement identifiers to search a data structure,
          wherein the data structure associates the one or more conditions and the set of project requirement identifiers;
          obtain historical data associated with other contracts; 
          train a machine learning model, using the historical data, to:
          receive, as input, a project requirement, and
          provide, as output, a value associated with a particular condition;
generate the contract using the trained machine learning model and the one or 
more conditions,
           wherein the contract includes the one or more conditions;
create one or more blocks in a blockchain using the one or more conditions and 
a blockchain identifier of an organization associated with the project;
verify whether a phase of the project is complete by providing input to the 
contract to cause the contract to output a value indicating whether the phase of the project is complete; and
perform one or more actions based on verifying whether the phase of the project 
is complete.

29.	(Currently Amended)  The device of claim 28 
a first condition, of the one or more conditions, identifies a first entity responsible for the first condition, and
a second condition, of the one or more conditions, identifies a second entity responsible for the second condition; and
wherein the one or more processors are further configured to:
provide the first entity and the second entity with access to the blockchain based 
on the first condition and the second condition.

30.	(Canceled Herein)  

31.	(Previously Presented)  The device of claim 28, wherein the one or more processors are further configured to:
analyze historical contract data to identify another set of conditions associated with one or more historical contracts;
determine that a recommended condition, included in the other set of conditions, corresponds to at least one requirement of the set of project requirements; and
include, in the one or more conditions, the recommended condition.

32.	(Previously Presented)  The device of claim 28, wherein the one or more processors are further configured to:
store, in another data structure, data associating the blockchain identifier with a project identifier that identifies the project.

33.	(Previously Presented)  The device of claim 28, wherein the one or more processors are further configured to:
receive multimedia data associated with completion of the phase of the project; and
provide the multimedia data as input to the contract to cause the contract to output the value indicating whether the phase of the project is complete.

34.	(Previously Presented)  The device of claim 28, wherein the one or more processors, when performing the one or more actions, are configured to:
automatically perform a transaction with another device based on verifying that the phase of the project is complete.

35.	(Currently Amended)  A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
analyze a set of project requirements, included in a request for a contract 
associated with a project, to obtain a set of project requirement identifiers;
obtain one or more conditions that are associated with the set of project 
requirements by using the set of project requirement identifiers to search a data structure,
             wherein the data structure associates the one or more conditions and the set of project requirement identifiers;
             obtain historical data associated with other contracts; 
            train a machine learning model, using the historical data, to:
            receive, as input, a project requirement, and provide, as output, a value associated with a particular condition;
generate the contract using the trained machine learning model and the one or 
more conditions,
           wherein the contract includes the one or more conditions;
create one or more blocks in a blockchain using the one or more conditions and 
a blockchain identifier of an organization associated with the project;
verify whether a phase of the project is complete by providing input to the 
contract to cause the contract to output a value indicating whether the phase of the project is complete; and
perform one or more actions based on verifying whether the phase of the project 
is complete.

36.	(Previously Presented)  The non-transitory computer-readable medium of claim 35, wherein:a first condition, of the one or more conditions, identifies a first entity responsible for the first condition, and
a second condition, of the one or more conditions, identifies a second entity responsible for the second condition; and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
provide the first entity and the second entity with access to the blockchain based 
on the first condition and the second condition.

37.	(Canceled Herein)  

38.	(Previously Presented)  The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
analyze historical contract data to identify another set of conditions associated with one or more historical contracts;
determine that a recommended condition, included in the other set of conditions, corresponds to at least one requirement of the set of project requirements; and
include, in the one or more conditions, the recommended condition.

39.	(Previously Presented)  The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
store, in another data structure, data associating the blockchain identifier with a project identifier that identifies the project.

40.	(Previously Presented)  The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive multimedia data associated with completion of the phase of the project; and
provide the multimedia data as input to the contract to cause the contract to output the value indicating whether the phase of the project is complete.

41.	(New)	The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, further cause the one or more processors to:
automatically perform a transaction with another device based on verifying that the phase of the project is complete. 

42.	(New)	The method of claim 21, wherein verifying whether the phase of the project is complete comprises:
verifying that the phase of the project is not complete; and
wherein performing the one or more actions comprises:
providing, to another device, a notification indicating that the phase of the project 
is incomplete.

43.	(New)	The device of claim 28, wherein the one or more processors, when verifying whether the phase of the project is complete, are configured to:
verify that the phase of the project is not complete; and
wherein the one or more processors, when performing the one or more actions, are configured to:
provide, to another device, a notification indicating that the phase of the project is 
incomplete.

Allowable Subject Matter
Claims 21-22, 24-29, 31-36 and 38-43 are allowed.

	The following is an examiner’s statement of reasons for allowance:
        Regarding claims 21, 28 & 35, although the prior art of record teaches (such as, Wisnovsky (US20180260212) analyzing, by a device, a set of project requirements, included in a request for a contract associated with a project, none of the prior art, alone or in combination teaches wherein the data structure associates the one or more conditions and the set of project requirement identifiers; obtaining, by the device, historical data associated with other contracts; training, by the device, a machine learning model, using the historical data, to: receive, as input, a project requirement, and provide, as output, a value associated with a particular condition; generating, by the device and using the trained machine learning model, the contract using the one or more conditions, wherein the contract; in view of other limitations of claims 21, 28 & 35.
	The closest prior art (patent publications) made of records are: 
Wisnovsky (US20180260212) teaches a computer system that may implement a version control blockchain system by obtaining source code and/or an artifact associated with source code. The computer system may serialize the source code and/or the artifact to obtain serialized data, and may encipher the serialized data to obtain a current block identifier (cb_id). The computer system may generate a block to include the cb_id, and may add the generated block to the version control blockchain upon validation of the block. Other embodiments may be described and/or claimed.
Toll (US20170230189 as mentioned in the IDS dated 5/17/2019) teaches a computer system that interfaces with a blockchain is provided. The computer system receives match data for a match between a first data transaction request that is associated with a first identifier and a second data transaction request that is associated with a second identifier. A first blockchain transaction is generated based on the match data and stored to a blockchain. At least one further blockchain transaction is generates that splits the match into two different transactions--one between the first identifier and an intermediary and the second between the intermediary. These are recorded to the blockchain via the further blockchain transactions. 
Wiig (US20170286880) teaches a system and/or a method based on a scalable requirement, compliance and resource management methodology for designing a product/service, optimizing relevant processes and enhancing real time and/or near real time collaboration between many users is disclosed. Utilizing, a learning (self-learning) computer, a requirement, compliance and resource management methodology is further integrated with (a) a machine learning/fuzzy/neuro-fuzzy logic algorithm and/or (b) statistical algorithm and/or (c) weighting logic algorithm and/or (d) game theory algorithm and/or (e) a blockchain and enhanced with a graphical user interface. 
Abebe (US20180068271) teaches automatically learning and providing software development team structure and methodologies. A software development knowledgebase repository is generated by mining for software processes data over a network of computer systems. A team structure specification and project requirement associated with a target project is received. A software development methodology is selected from the software development knowledgebase repository based on the team structure specification and project requirement associated with a target project, a team members knowledgebase, a teams knowledgebase, and a past projects knowledgebase. A machine learning module automatically learns a software development methodology to select. Based on the software development methodology, a software development environment infrastructure for the target project is built. 
Anderson (US20180123882) teaches operating conditions of a blockchain configuration may be dynamic and change automatically under certain circumstances. One example method of operation may include one or more of identifying an existing consensus procedure used in an existing blockchain configuration, identifying current metrics associated with the existing blockchain configuration, comparing the current metrics to predefined rules, identifying one or more deviations based on the current metrics being compared to the predefined rules, and changing the existing consensus procedure to a next consensus procedure for a subsequent block in the existing blockchain configuration responsive to identifying the one or more deviations. 
Ramasamy (US 20180158162- with priority to PCT/US16/46083 filed on 08/08/2016) teaches a system and method for enhancing digital media by embedding property rights into media using a digital signature infrastructure, so as to enable the creation of limited edition digital memorabilia in the form of media content. 
Paolini-Subramanya (US20180260888) teaches authentication of mortgage documents is based on one or more digital signatures incorporated into a blockchain. Structured data, metadata, and instructions may be hashed to generate the multiple digital signatures for distribution via the blockchain. Any peer receiving the blockchain may then verify an authenticity of the mortgage documents based on the digital signature(s) incorporated into the blockchain.
Babu (US20150193709) discloses invention that relates to the field of IT Sourcing Management and more specifically to the IT sourcing management and governance (SMG) covering multi geography, multi sourcing and multi vendor environments at an enterprise level. The enterprise governance solution with core sourcing management functional components includes a contract compliance management module, a IT spend visibility management and reporting module, a value driver management and reporting module, a contract compliance audit management module, a contract evaluation analysis module, a performance management module, with underlying governance processes such as organization change management, stake holder relationship management, governance, compliance and risk management, performance management, service delivery management, service quality management, communication management and reporting. The SMG solution enhances and optimizes relationship between the customer and the vendor organizations by utilizing the core modules regardless of the scope, objectives, contracts, IT sourcing programs, vendors, service delivery locations and region, country and business units. 
Whitesage (US20020010686) discloses  a system and method of managing purchasing contracts between supplier entities and customer entities for the purchase of products includes the step of generating at least one purchasing contract between at least one supplier entity (e.g., a product originator such as an airline company or a distributor such as travel agency) and at least one customer entity. The purchasing contract generated is one that is applicable to one or more contracted purchasing transactions effected, at least partially, through a computerized system. The generating step includes identifying one or more contract terms, wherein each contract term has one or more term attributes, and storing a term data set of the term attributes associated with each contract term in one or more computer databases. The method also involves collecting transaction data relating to one or more purchasing transactions and storing the transaction data in one or more computer databases. Preferably, a computer program is executed to identify one or more of the purchasing transactions as a contracted transaction (i.e., applicable to a specific contract) by selecting at least a portion of the transaction data for a purchasing transaction and comparing the selected portion with the term attributes for a contract term. In this way, the transaction may be identified as a contracted transaction if the selected portion is identified with one or more of the term attributes. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497